                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     SOUTHERN DIVISION
                                    Case No. 7:20-cv-00145-M

     JOHNNY STRINGFIELD, Administratrix of )
     the Estate of Javon Stringfield,             )
                                                  )
                                      Plaintiff,  )
                                                  )
     V.                                           )                         OPINION
                                                  )                        AND ORDER
      PENDER COUNTY; PENDER COUNTY )
     SHERIFF'S DEPARTMENT; and SHERIFF )
     CARSON SMITH (FORMER SHERIFF), in )
     his official and individual capacities,      )
                                                  )
                                      Defendants. )

       This matter comes before the court on Defendant Pender County Sheriff's Department's (the

"Department") motion to dismiss the claims brought against it, filed November 18, 2020. [DE-12]

       Within its memorandum in support of its motion, the Department argues that it lacks the capacity to

be sued as a matter of law. The Federal Rules of Civil Procedure set forth that, for governmental entities,

"[c]apacity to sue or be sued [in federal court] is determined ... by the law of the state where the court is

located[.]" Fed. R. Civ. P. l 7(b)(3); see Avery v. County of Burke, 660 F.2d 111 , 113-14 (4th Cir. 1981)

("The capacity of a governmental body to be sued in the federal courts is governed by the law of the state

in which the district court is held."). Therefore, because this court is located within North Carolina, the

court looks to North Carolina law to determine whether the Department can be sued.

       Under North Carolina law, counties and sheriffs can be sued. See N.C. Gen. Stat. §§ 153A-l 1

(counties), 58-76-5 (sheriffs).   But there is no North Carolina statute that allows a county sheriff's

department to be sued, and the Department has directed the court's attention to case law from this court

                                                          1



                 Case 7:20-cv-00145-M Document 31 Filed 07/21/21 Page 1 of 2
holding that the absence of such a statute is fatal to claims brought against North Carolina county sheriffs

departments like the Department. [see DE-13 at 2-5 (citing Parker v. Bladen Cnty. , 583 F. Supp. 2d 736,

740 (E.D.N.C. 2008) (granting county sheriffs department's Federal Rule of Civil Procedure 12(b)(6)

motion to dismiss: "N.C. Gen. Stat. § 153A-11 acknowledges that a county is a legal entity which may be

sued. However, there is no corresponding statute authorizing suit against a North Carolina county' s

sheriffs department. Accordingly, the Bladen County Sheriffs Department lacks legal capacity to be

sued."))]; see also Wesley v. Charlotte-Mecklenburg Cnty. Police Dep 't, No. 3:19-cv-00425-FDW-DCK,

2020 U.S. Dist. LEXIS 181308, at *14-15 (W.D.N.C. Sept. 30, 2020) (same). Plaintiff does not invoke

any authority holding otherwise in his response brief. [DE-26] Because Plaintiff does not, the court

concludes that Plaintiffs claims against the Department must be dismissed pursuant to Federal Rule of

Civil Procedure 12(b)(6). Parker, supra.



                                    t._ day of _ _ _~_
                            2.._t)_1_
       SO ORDERED this the __                                      ._.,. _O_i-+-1________, 2021.



                                                       r;;?vl-)
                                                         RICHARD E. MYERS II
                                                                               2-   M-,-1,w--;;:
                                                         CHIEF UNITED STATES DISTRICT JUDGE




                                                         2




                 Case 7:20-cv-00145-M Document 31 Filed 07/21/21 Page 2 of 2
